Title: From Alexander Bryan Johnson to John Quincy Adams, 20 October 1826
From: Johnson, Alexander Bryan,Johnson, Abigail Louisa Smith Adams
To: Adams, John Quincy,Quincy, Josiah, III


				
					
					October 20, 1826
				
				We Alexander B Johnson and Abigail Louisa Smith Johnson his wife have received of John Quincy Adams and Josiah Quincy Executors of the last Will of John Adams late of Quincy in the County of Norfolk and Commonwealth of Massachusetts, deceased, the sum of three thousand dollars, in payment of the devise bequeathed to me the said Abigail Louisa Smith Johnson by the said Will excepting my portion of so much as may be found hereafter to be distributed among the fourteen devisees on the final settlement of the Estate.Witness our hands at Utica this 20th of October 1826.
				
					Alexander B. JohnsonAbigail Louisa Smith Johnson
				
				
					Witness to the signatures of the above parties—
				Charles P. KirklandS: Beardsley5.33To the Hon. John Quincy Adams & Josiah Quincy Executors of the last Will & Testament of the Hon. John Adams late of Quincy (Massachusetts) deceasedUtica Octr. 20. 1826—Please pay Messrs. Prime, Ward King & Co. or their order, Three thousand Dollars being the amount of my wife’s, Abigail Louisa Smith Johnson’s share of the distributed property of the late John Adams deceased.Alexander B. JohnsonThe above draft must be presented to the Hon. Josiah Quincy, or to George W. Adams Esqr Boston.
			